DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2021/0294092 to Smirnov (“Smirnov”).
 	Regarding claim 1, Smirnov teaches a camera module, comprising: 
a first lens module defining a first optical axis (Figure 1, reference number 100 is a first lens module with C1 as the first optical axis); 
a second lens module defining a second optical axis (reference number 200 is a second lens module with C2 a second optical axis); and 
a first optical path changing unit disposed between the first lens module and the second lens module and configured to selectively reflect or refract light incident along a third optical axis intersecting the first optical axis and the second optical axis to the first lens module or the second module (reference number 510 is an optical path converting member and is configured to reflect ore refract light incident on the camera to the first lens module 100 or the second lens module 200, see paragraph [0053], the light is reflect from the optical axis C which intersects C1 and C2, see Figure 1).
 	Regarding claim 2, Smirnov teaches the camera module of claim 1, wherein the first lens module and the second lens module have different optical characteristics (see paragraph [0006] teaching that the first lens module and the second lens module have different optical characteristics).
 	Regarding claim 3, Smirnov teaches the camera module of claim 1, wherein the first optical axis and the second optical axis are collinear (Figure 1 shows the optical axis C1 and the optical axis C2 collinear).
 	Regarding claim 4, Smirnov teaches the camera module of claim 1, wherein the first optical path changing unit is disposed between a distal end of the first lens module and a distal end of the second lens module (the optical path changing unit 510 is between a distal end of the first lens module 100 and the second lens module 200, as seen in Figure 1).
 	Regarding claim 5, Smirnov teaches the camera module of claim 1, further comprising: a first image sensor in which an image of light incident through the first lens module is formed; and a second image sensor in which an image of light incident through the second lens module is formed (reference number 110 first image sensor and reference number 210 second image sensor).
 	Regarding claim 6, Smirnov teaches the camera module of claim 5, wherein a distance between a distal end of the first lens module and the first image sensor is different from a distance between a distal end of the second lens module and the second image sensor (see paragraph [0007] teaching that the distance from the rearmost lens of the first lens module to the first image sensor is greater than the distance from a rearmost lens of the second lens module to the second image sensor).
	Regarding claim 9, Smirnov teaches the camera module of claim 1, wherein the first optical path changing unit comprises: a movable member configured to rotate with respect to a point in which the first optical axis and the third optical axis intersect; a first optical path changing member disposed on a first surface of the movable member; and a second optical path changing member disposed on a second surface of the movable member (paragraph [0054] teaches that the driving device 610 rotates the first optical path converting member 510 to change a path of incident light; Figure 3 shows an output of reference number 510 where a first surface and a second surface are available depending on the orientation of the member 510 that is rotated).
	Regarding claim 10, Smirnov teaches the camera module of claim 1, further comprising a driving mechanism configured to drive the first optical path changing unit (reference number 610 driving device which rotates reference number 510).
Regarding claim 11, Smirnov teaches the camera module of claim 1, further comprising a housing accommodating the first lens module, the second lens module, and the first optical path changing unit, the housing defining an incident window through which the light incident along the third optical axis passes (in Figure 1 the housing around the first and second lens module and first optical path changing unit, reference numbers 100, 200 and 510 is shown with a dotted outline, and an opening is defined through which light is incident along the third optical axis, C).
	Regarding claim 14, Smirnov teaches the camera module of claim 11, further comprising a driving mechanism configured to move the first lens module along the first optical axis (paragraph [0059] teaches the driving device 620 is configured to drive the first lens module, see Figure 2A).
	Regarding claim 15, Smirnov teaches the camera module of claim 14, wherein the driving mechanism comprises: a driving magnet disposed in the first lens module; and a driving coil disposed in the housing (paragraph [0059] further teaches the driving device includes driving coils 622 and driving magnets 624).
Regarding claim 16, Smirnov teaches a portable terminal comprising the camera module of claim 1 (paragraph [0049 teaches the camera module may be mounted in a portable electronic product such as a mobile phone).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Smirnov as applied to claim 1 above, and further in view of U.S. Pub. No. 2014/0111650 to Georgiev et al. (“Georgiev”).
 	Regarding claims 7-8, Smirnov teaches the camera module of claim 5, but is silent on a second optical path changing unit disposed between the first lens module and the first image sensor and a third optical path changing unit disposed between the second lens module and the second image sensor.
	Georgiev teaches a similar sensor assembly where light 140 and 145 enters to a reflective surface 120 which splits the light to a first lens module 130 and a second lens module 115.  Georgiev further teaches that a second optical path changing unit reference number 135 is disposed between a first lens module 130 and first image sensor 125 and a third optical path changing unit 110 is disposed between a second lens module 115 and a second image sensor 105.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Smirnov with that of Georgiev to bend the direction of light output through the lens onto the image sensor to optimize a thin space of a device such as a thin mobile phone and to place the dimension that requires more space in such a manner to optimize the available internal space of the device.  


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smirnov as applied to claim 1 above, and further in view of U.S. Pub. No. 2021/0377448 to Seo et al. (“Seo”).
 	Regarding claims 12-13, Smirnov teaches the camera module of claim 11, but is silent on comprising a buffer mechanism disposed in the housing and configured to prevent a collision between the first optical path changing unit and the first and second lens modules, wherein the buffer mechanism comprises: a support member disposed in the housing; and an elastically deformable buffer member disposed in the support member.
	Seo also teaches an imaging device with multiple lens modules (see paragraph [0077]) and teaches a buffer member attached to a stopper 150, the buffer member may before of material having elasticity so that when a reflection module collides with the stopper, shock and noise may be reduced (see paragraph [0155]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Smirnov with that of Seo to use a buffer member in the housing to prevent collision between moving parts amongst the several lens modules where the buffer is formed of elastic material so eliminate or decrease damage from collision and shock to the device.  
7.	Claims 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No 2018/0091795 to Hsu et al. (“Hsu”).
 	Regarding claim 17, Hsu teaches a camera module, comprising: 
a first lens module comprising one or more lenses aligned along a first optical axis (Figure 10, reference number 20 on the left side with optical axis through the center of the lens); 
a second lens module comprising one or more lenses aligned along a second optical axis that is parallel to the first optical axis (the second reference number 20 on the right side, with optical axis parallel to the first lens module, see Figure 11 showing the optical paths of the first and second assemblies 20 are on the same straight line, see also paragraph [0070]); and 
an optical path changing mechanism disposed between the first lens module and the second lens module and configured to simultaneously and selectively reflect or refract light incident from a first direction that intersects the first and second optical axes and light incident from a second direction that intersects the first and second optical axes and is different from the first direction to the first lens module and the second module (the section in between the camera assemblies 20, labeled 40b, is the optical path changing mechanism and focus the light from the first direction L1 and also the second direction L3 which is different from L1, both L1 and L3 light directions intersect the optical axis of camera lenses 20; light from both different directions is simultaneously utilized, see paragraph [0069]).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu.
 	Regarding claim 18, Hsu teaches the camera module of claim 17, but is silent on wherein the optical path changing mechanism is configured to move between a first position in which the light incident from the first direction is reflected or refracted toward the first lens module along the first optical axis and the light incident from the second direction is reflected or refracted toward the second lens module along the second optical axis, and a second position in which the light incident from the first direction is reflected or refracted toward the second lens module along the second optical axis and the light incident from the second direction is reflected or refracted toward the first lens module along the first optical axis.
	In another embodiment of Hsu, the optical path changing mechanism is configured to move between different positions by rotating around a P axis (as seen in Figure 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsu to modify the embodiment in Figure 10 which uses one optical path changing mechanism for each camera assembly with the embodiment in Figure 7 which uses one optical path changing mechanism and rotates the mechanism to reduce the number and the size of parts in between the lens modules.
10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 17 above, and further in view of Smirnov.
 	Regarding claim 19, Hsu teaches the camera module of claim 18, further comprising a driving mechanism configured to rotate optical path changing mechanism between the first position and the second position with respect to a point at which either the first optical axis or the second optical axis intersects one of an axis corresponding to the first direction and an axis corresponding to the second direction.  While Hsu teaches rotating the optical path changing mechanism, with respect to claim 18 above, Hsu is silent on the driving mechanism configured to rotate the optical path changing mechanism.  Smirnov teaches a driving mechanism, reference number 610, used to rotate the optical path changing mechanism, reference number 510.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of modify the teaching of Hsu with that of Smirnov to use a driving mechanism to rotate the optical path changing mechanism so that light can be focused selectively on the first or second lens modules based on rotation of the mechanism and the drive device ensures accurate movement of the rotation mechanism. 
11.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claim 17 above, and further in view of U.S. Pub. No. 2021/0136261 to Lee (“Lee”).
 	Regarding claim 20, Hsu teaches the camera module of claim 17, but is silent on where the first lens module has a narrower angle of view than the second lens module.
	Lee teaches a camera module that may include a plurality of lens assemblies 1310 and one of the lens assembly may have different attributes such as wide-angle or telephoto lens or other view angle different than the other lens assemblies.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hsu with that of Lee to use different angle of view in among the different lens modules so that a variety of view angles may be captured and more diverse imaging effects may be obtained from the single imaging device with several lens modules.  
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697